Exhibit 10.67

PBG

EXECUTIVE INCOME

DEFERRAL PROGRAM

2009 Restatement

 

 

 



--------------------------------------------------------------------------------

PBG

Executive Income Deferral Program

2009 Restatement

Table of Contents

 

     Page  

ARTICLE I — HISTORY AND PURPOSE

     5   

1.1 History and Purpose

     5   

1.2 Type of Plan

     5   

1.3 Effect of Restatement

     5   

ARTICLE II — DEFINITIONS

     6   

2.1 Account

     6   

2.2 Act

     6   

2.3 Base Compensation

     6   

2.4 Beneficiary

     6   

2.5 Bonus Compensation

     6   

2.6 Code

     6   

2.7 Company

     6   

2.8 Deferral Subaccount

     6   

2.9 Distribution Valuation Date

     6   

2.10 Election Form

     7   

2.11 Eligible Executive

     7   

2.12 Employer

     7   

2.13 Executive

     7   

2.14 Mandatory Deferral

     7   

2.15 NAV

     7   

2.16 Participant

     7   

2.17 PBG Organization

     7   

2.18 Performance Period

     7   

2.19 Plan

     8   

2.20 Plan Administrator

     8   

2.21 Plan Year

     8   

2.22 Recordkeeper

     8   

2.23 Retirement

     8   

2.24 Second Look Election

     8   

2.25 Section 409A

     8   

2.26 Separation from Service

     8   

2.27 Specific Payment Date

     8   

2.28 Specified Employee

     9   

2.29 Unforeseeable Emergency

     9   

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

2.30 Valuation Date

     10   

ARTICLE III — ELIGIBILITY AND PARTICIPATION

     11   

3.1 Eligibility to Participate

     11   

3.2 Termination of Eligibility to Defer

     11   

3.3 Termination of Participation

     11   

ARTICLE IV — DEFERRAL OF COMPENSATION

     12   

4.1 Deferral Election

     12   

4.2 Time and Manner of Deferral Election

     13   

4.3 Period of Deferral

     14   

4.4 Form of Deferral Payment

     14   

4.5 Second Look Election

     14   

4.6 Mandatory Deferrals

     16   

ARTICLE V — INTERESTS OF PARTICIPANTS

     18   

5.1 Accounting for Participants’ Interests

     18   

5.2 Investment Options

     18   

5.3 Method of Allocation

     19   

5.4 Vesting of a Participant’s Account

     20   

ARTICLE VI — DISTRIBUTIONS

     21   

6.1 General Rules

     21   

6.2 Distributions Based on a Specific Payment Date

     22   

6.3 Distributions on Account of a Separation from Service

     22   

6.4 Distributions on Account of Death

     23   

6.5 Distributions on Account of Retirement

     24   

6.6 Distributions on Account of Unforeseeable Emergency

     24   

6.7 Distributions of Mandatory Deferrals

     25   

6.8 Valuation

     25   

6.9 Section 162(m) — Automatic Deferral

     26   

6.10 Impact of Section 16 of the Act on Distributions

     26   

6.11 Actual Date of Payment

     27   

ARTICLE VII — PLAN ADMINISTRATION

     28   

7.1 Plan Administrator

     28   

7.2 Action

     28   

7.3 Powers of the Plan Administrator

     28   

7.4 Compensation, Indemnity and Liability

     29   

7.5 Withholding

     29   

 

- ii -

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

7.6 Conformance with Section 409A

     30   

ARTICLE VIII — CLAIMS PROCEDURE

     31   

8.1 Claims for Benefits

     31   

8.2 Appeals of Denied Claims

     31   

ARTICLE IX — AMENDMENT AND TERMINATION

     32   

9.1 Amendment of Plan

     32   

9.2 Termination of Plan

     32   

ARTICLE X — MISCELLANEOUS

     33   

10.1 Limitation on Participant’s Rights

     33   

10.2 Unfunded Obligation of Individual Employer

     33   

10.3 Receipt or Release

     33   

10.4 Governing Law

     33   

10.5 Adoption of Plan by Related Employers

     33   

10.6 Gender, Tense and Examples

     33   

10.7 Successors and Assigns; Nonalienation of Benefits

     34   

10.8 Facility of Payment

     34   

 

-iii-

 

 



--------------------------------------------------------------------------------

ARTICLE I – HISTORY AND PURPOSE

1.1 History and Purpose. The Pepsi Bottling Group, Inc. (the “Company”)
established the PBG Executive Income Deferral Program (the “Plan”) to permit
Eligible Executives to defer base pay and certain other compensation under its
executive compensation programs. The Plan was originally adopted effective as of
April 7, 1999. Thereafter, the Plan was amended and restated in its entirety
effective as of October 11, 2000 (subject to other specific effective dates set
forth therein).

The earned and vested account balances in the Plan were frozen as of
December 31, 2004, except for adjustments for earnings and losses, because of
Section 409A of the Internal Revenue Code enacted by the American Jobs Creation
Act of 2004 (“Section 409A”). Contributions after 2004 and amounts that were not
vested as of December 31, 2004, were credited to separate accounts designed to
comply with Section 409A. This 2009 Restatement governs payment of amounts
credited to such separate accounts.

1.2 Type of Plan. For federal income tax purposes, the Plan is intended to be a
nonqualified unfunded deferred compensation plan. For purposes of the Employee
Retirement Income Security Act of 1974 (“ERISA”) the Plan is intended to be a
plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA providing
benefits to a select group of management or highly compensated employees.

1.3 Effect of Restatement. This 2009 Restatement is effective January 1, 2009,
except as otherwise explicitly provided in this document.

The Plan document as in effect on October 3, 2004, without regard to this
amendment and restatement, is referred to herein as the Pre-409A Program. Each
Participant’s vested account as of December 31, 2004, as adjusted for earnings
or losses in accordance with the Pre-409A Program, are referred to as the
Grandfathered Accounts. Payment of benefits credited to Grandfathered Accounts
shall be governed by the Pre-409A Program. The preservation of the terms of the
Pre-409A Program, without material modification, with respect to the
Grandfathered Accounts, is intended to permit the Grandfathered Accounts to
remain exempt from Section 409A, and the administration of the Plan shall be
consistent with this intent.

Contributions for periods on or after January 1, 2005, and amounts that became
vested on or after January 1, 2005, as adjusted for earnings and losses, are
credited to separate accounts. Payment of amounts during the period after 2004
and before 2009 that were credited to such non-grandfathered accounts were
administered in accordance with a good faith interpretation of Section 409A, as
documented in part in interim Plan restatement drafts, Plan summaries and
administration forms.

On and after January 1, 2009, payment of amounts credited to such
non-grandfathered accounts shall be governed by this 2009 Restatement, as
amended from time to time.

 

- 5 -

 

 



--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS

When used in this 2009 Restatement of the Plan, the following terms shall have
the meanings set forth below unless a different meaning is plainly required by
the context:

2.1 Account. The account maintained for a Participant on the books of his or her
Employer to determine, from time to time, the Participant’s interest under this
Plan. The balance in such Account shall be determined by the Recordkeeper
pursuant to any guidelines established by the Plan Administrator. Each
Participant’s Account shall consist of at least one Deferral Subaccount for each
separate deferral under Section 4.1. The Recordkeeper may also establish such
additional Deferral Subaccounts as it deems necessary for the proper
administration of the Plan. The Recordkeeper may also combine Deferral
Subaccounts to the extent it deems separate accounts are not needed for sound
recordkeeping. Where appropriate, a reference to a Participant’s Account shall
include a reference to each applicable Deferral Subaccount that has been
established thereunder.

2.2 Act. The Securities Exchange Act of 1934, as amended.

2.3 Base Compensation. An Eligible Executive’s base salary, to the extent
payable in U.S. dollars from an Employer’s U.S. payroll.

2.4 Beneficiary. The person or persons (including a trust or trusts) properly
designated by a Participant, as determined by the Plan Administrator, to receive
the Participant’s Account in the event of the Participant’s death.

2.5 Bonus Compensation. An Eligible Executive’s annual incentive award under his
or her Employer’s annual incentive plan or the PBG Executive Incentive
Compensation Plan, to the extent payable in U.S. dollars from an Employer’s U.S.
payroll.

2.6 Code. The Internal Revenue Code of 1986, as amended from time to time.

2.7 Company. The Pepsi Bottling Group, Inc. (also referred to herein as “PBG”),
a corporation organized and existing under the laws of the State of Delaware, or
its successor or successors.

2.8 Deferral Subaccount. A Subaccount of a Participant’s Account maintained to
reflect his or her interest in the Plan attributable to each deferral (or
separately tracked portion of a deferral) of Base Compensation and Bonus
Compensation, and earnings or losses credited to such Subaccount in accordance
with Section 5.1(b).

2.9 Distribution Valuation Date. Each date as specified by the Plan
Administrator from time to time as of which Participant Accounts are valued for
purposes of a distribution from a Participant’s Account. The current
Distribution Valuation Dates are March 31, June 30, September 30 and
December 31. Any current Distribution Valuation Date may be changed by the Plan
Administrator, provided that such change does not result in a change in the time
of

 

- 6 -

 

 



--------------------------------------------------------------------------------

payment that is impermissible under Section 409A. Values are determined as of
the close of a Distribution Valuation Date or, if such date is not a business
day, as of the close of the immediately preceding business day.

2.10 Election Form. The form prescribed by the Plan Administrator on which a
Participant specifies the amount of his or her Base Compensation or Bonus
Compensation (or both) to be deferred and the time and form of his or her
deferral payout, pursuant to the provisions of Article IV. An Election Form need
not exist in a paper format, and it is expressly contemplated that the Plan
Administrator may make available for use such technologies, including voice
response systems and electronic forms, as it deems appropriate from time to
time.

2.11 Eligible Executive. The term, Eligible Executive, shall have the meaning
given to it in Section 3.1.

2.12 Employer. The Company and each of the Company’s subsidiaries and affiliates
(if any) that is currently designated as an Employer by the Plan Administrator.
An entity shall be an Employer hereunder only for the period that it is (i) so
designated by the Plan Administrator, and (ii) a member of the PBG Organization.

2.13 Executive. Any person in an executive classification of an Employer who
(i) is receiving remuneration for personal services rendered in the employment
of the Employer, and (ii) is paid in U.S. dollars from the Employer’s U.S.
payroll.

2.14 Mandatory Deferral. That portion of an Eligible Executive’s Base
Compensation that is mandatorily deferred under Section 4.6 pursuant to the
requirements established by the Compensation Committee from time to time.

2.15 NAV. The net asset value of a phantom unit in one of the phantom funds
offered for investment under the Plan, determined as of any date in the same
manner as applies on that date under the actual fund that is the basis of the
phantom fund offered by the Plan.

2.16 Participant. Any Executive who is qualified to participate in this Plan in
accordance with Section 3.1 and who has an Account. An active Participant is one
who is currently deferring under Section 4.1.

2.17 PBG Organization. The controlled group of organizations of which the
Company is a part, as defined by Sections 414(b) and (c) of the Code and the
regulations issued thereunder. An entity shall be considered a member of the PBG
Organization only during the period it is one of the group of organizations
described in the preceding sentence.

2.18 Performance Period. The 52/53 week fiscal year of the Employer for which
Bonus Compensation is calculated and determined. A Performance Period shall be
deemed to relate to the Plan Year in which the Performance Period ends.

 

- 7 -

 

 



--------------------------------------------------------------------------------

2.19 Plan. The PBG Executive Income Deferral Program, the plan set forth herein
and in the Pre-409A Program document, as the plan may be amended and restated
from time to time (subject to the limitations on amendment that are applicable
hereunder and under the Pre-409A Program).

2.20 Plan Administrator. The Compensation and Management Development Committee
of the Board of Directors of the Company (the “Compensation Committee”) or its
delegate or delegates, which shall have the authority to administer the Plan as
provided in Article VII.

2.21 Plan Year. The twelve-consecutive month period beginning on January 1 and
ending on December 31.

2.22 Recordkeeper. For any designated period of time, the party to whom the Plan
Administrator delegates the responsibility to maintain the records of
Participant Accounts, process Participant transactions and perform other duties
in accordance with any procedures and rules established by the Plan
Administrator.

2.23 Retirement. Separation from Service after either (i) attainment of age 55
and the tenth anniversary of the Participant’s initial employment date; or
(ii) attainment of age 65 and the fifth anniversary of the Participant’s initial
employment date.

For purposes of this section, if a Participant commences employment within the
PBG Organization immediately following employment with PepsiCo, Inc., the
Participant’s initial employment date shall be the date such Participant first
became employed by PepsiCo., Inc.

2.24 Second Look Election. The term Second Look Election shall have the meaning
given to it in Section 4.5.

2.25 Section 409A. Section 409A of the Code and the applicable regulations and
other guidance of general applicability that are issued thereunder.

2.26 Separation from Service. A Participant’s separation from service as defined
in Section 409A; provided that for this purpose, the term “service recipient”
shall include PepsiCo, Inc. so long as PepsiCo, Inc. or a member of the PepsiCo,
Inc. controlled group maintains an ownership interest in the Company of at least
20%. The term may also be used as a verb (i.e., “Separates from Service”) with
no change in meaning.

2.27 Specific Payment Date. A specific date selected by an Eligible Executive
that triggers a lump sum payment of a deferral or the start of installment
payments for a deferral, as provided in Section 4.4. The Specific Payment Dates
that are available to be selected by Eligible Executives shall be determined by
the Plan Administrator, and the currently available Specific Payment Dates shall
be reflected on the Election Forms that are made available from time to time by
the authorization of the Plan Administrator. In the event that an Election Form
only provides

 

- 8 -

 

 



--------------------------------------------------------------------------------

for selecting a month and a year as the Specific Payment Date, the first day of
the month that is selected shall be the Specific Payment Date.

2.28 Specified Employee. The individuals identified in accordance with the
principles set forth below.

(a) General. Any Participant who at any time during the applicable year is:

(1) An officer of any member of the PBG Organization having annual compensation
greater than $130,000 (as adjusted for the applicable year under
Section 416(i)(1) of the Code);

(2) A 5-percent owner of any member of the PBG Organization; or

(3) A 1-percent owner of any member of the PBG Organization having annual
compensation of more than $150,000.

For purposes of (1) above, no more than 50 employees identified in the order of
their annual compensation shall be treated as officers. For purposes of this
section, annual compensation means compensation as defined in Treas. Reg.
§1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e),
and 1.415(c)-2(g). The Plan Administrator shall determine who is a Specified
Employee in accordance with Section 416(i) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder or in
connection therewith, and provided further that the applicable year shall be
determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.

(b) Applicable Year. Except as otherwise required by Section 409A, the Plan
Administrator shall determine Specified Employees as of the last day of each
calendar year, based on compensation for such year, and such designation shall
be effective for purposes of this Plan for the twelve month period commencing on
April 1st of the next following calendar year.

(c) Rule of Administrative Convenience. In addition to the foregoing, the Plan
Administrator shall treat all other employees classified as E5 and above on the
applicable determination date prescribed in subsection (b) (i.e., the last day
of each calendar year) as a Specified Employee for purposes of the Plan for the
twelve month period commencing on the applicable April 1st date. However, if
there are at least 200 Specified Employees without regard to this provision,
then it shall not apply. If there are less than 200 Specified Employees without
regard to this provision, but full application of this provision would cause
there to be more than 200 Specified Employees, then (to the extent necessary to
avoid exceeding 200 Specified Employees) those employees classified as E5 and
above who have the lowest base salaries on such applicable determination date
shall not be Specified Employees.

2.29 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from:

 

- 9 -

 

 



--------------------------------------------------------------------------------

(a) An illness or accident of the Participant, the Participant’s spouse or a
dependent (as defined in Section 152 of the Code, without regard to
Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code) of the Participant;

(b) Loss of the Participant’s property due to casualty; or

(c) Any other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

The Recordkeeper shall determine the occurrence of an Unforeseeable Emergency in
accordance with Treas. Reg. §1.409A-3(i)(3) and any guidelines established by
the Plan Administrator.

2.30 Valuation Date. Each date, as determined by the Recordkeeper, as of which
Participant Accounts are valued in accordance with Plan procedures that are
currently in effect. In accordance with procedures that may be adopted by the
Plan Administrator, any current Valuation Date may be changed.

 

- 10 -

 

 



--------------------------------------------------------------------------------

ARTICLE III – ELIGIBILITY AND PARTICIPATION

3.1 Eligibility to Participate.

(a) In General.

(1) Subject to the election timing rules of Article IV, an Executive who is
classified as salary band E1 or above shall be eligible to defer compensation
under the Plan, provided that an Eligible Executive who makes an irrevocable
election to participate for a Plan Year shall remain an Eligible Executive for
the remainder of that Plan Year regardless of whether such Executive is
subsequently classified in a salary band below E1. An individual who becomes an
Eligible Executive during a Plan Year may make a deferral election for that Plan
Year only if such individual satisfies the requirements for newly-eligible
status under Section 409A. Any such election shall be subject to the election
restrictions set forth in Article IV.

(2) Notwithstanding Paragraph (1) above, from time to time the Plan
Administrator may modify, limit or expand the class of Executives eligible to
defer hereunder, pursuant to criteria for eligibility that need not be uniform
among all or any group of Executives; provided that the Plan Administrator may
remove an Executive from eligibility to participate effective only as of the end
of a Plan Year.

(b) During the period an individual satisfies all of the eligibility
requirements of this section, he or she shall be referred to as an Eligible
Executive.

(c) Each Eligible Executive becomes an active Participant on the date an amount
is first withheld from his or her compensation pursuant to an Election Form
submitted by the Executive to the Recordkeeper (or, if authorized, the Plan
Administrator) under Section 4.1.

3.2 Termination of Eligibility to Defer. An individual’s eligibility to
participate actively by making deferrals (or a deferral election) under
Article IV shall cease upon the “Election Termination Date” (as defined below)
occurring after the earliest of:

(a) Subject to Section 4.1(b), the date he or she Separates from Service; or

(b) The date the Executive ceases to be eligible under criteria described in
Section 3.1(a)(2) above.

3.3 Termination of Participation. An individual, who has been an active
Participant under the Plan, ceases to be a Participant on the date his or her
Account is fully paid out.

 

- 11 -

 

 



--------------------------------------------------------------------------------

ARTICLE IV – DEFERRAL OF COMPENSATION

4.1 Deferral Election.

(a) Deferrals of Base Compensation. Each Eligible Executive may make an election
to defer under the Plan any whole percentage (up to 80%) of his or her Base
Compensation in the manner described in Section 4.2. A newly Eligible Executive
may only defer the portion of his or her eligible Base Compensation that is
earned for services performed after the date of his or her election. Subject to
the foregoing sentence, any Base Compensation deferred by an Eligible Executive
for a Plan Year shall will be deducted each pay period during the Plan Year for
which he or she has Base Compensation and is an Eligible Executive. Base
Compensation paid after the end of a Plan Year for services performed during the
final payroll period of the preceding Plan Year shall be treated as Base
Compensation for services in the subsequent Plan Year.

(b) Deferrals of Bonus Compensation.

(1) General Rules. Each Eligible Executive may make an election to defer under
the Plan any whole percentage (up to 100%) of his or her Bonus Compensation in
the manner described in Section 4.2. An Eligible Executive that is hired,
transferred or promoted into a position eligible for the Plan during a Plan Year
may not defer any portion of his or her Bonus Compensation earned for the
Performance Period relating to the Plan Year in which he or she is hired,
transferred or promoted; provided that a promoted Executive may elect to defer
Bonus Compensation if such Executive was eligible for such compensation as of
the first day of the Plan Year. The percentage of Bonus Compensation deferred by
an Eligible Executive for a Plan Year will be deducted from his or her payment
under the applicable compensation program at the time it would otherwise be
paid, provided he or she satisfies all conditions for payment that would apply
in the absence of a deferral.

(2) Performance Criteria. Notwithstanding subsection (b)(1) above, an Eligible
Executive shall not be eligible to defer Bonus Compensation for a Plan Year
unless the Bonus Compensation is contingent on the satisfaction of
organizational or individual performance criteria for the Performance Period
that relates to the Plan Year, such criteria have been established in writing by
not later than 90 days after the beginning of the applicable Performance Period,
and the Bonus Compensation satisfies the requirements for performance-based
compensation under 409A.

(c) Election Form Rules. To be effective in deferring Base or Bonus
Compensation, an Eligible Executive’s Election Form must set forth the
percentage of Base/Bonus Compensation (whichever applies) to be deferred, and
any other information that may be required by the Plan Administrator from time
to time. In addition, the Election Form must meet the requirements of
Section 4.2. To avoid the application of certain default choices, the Eligible
Executive may also specify the deferral period under Section 4.3, and the form
of payment under Section 4.4. It is contemplated that an Eligible Executive will
specify the

 

- 12 -

 

 



--------------------------------------------------------------------------------

investment choice under Section 5.2 (in multiples of 5%) for the Eligible
Executive’s deferral. However, this is not a condition for making an effective
election.

4.2 Time and Manner of Deferral Election.

(a) Deferrals of Base Compensation. Ordinarily, an Eligible Executive must make
a deferral election for a Plan Year with respect to Base Compensation no later
than October 31 of the year prior to the Plan Year in which the Base
Compensation would otherwise be paid. However, an individual who newly becomes
an Eligible Executive will have 30 days from the date the individual becomes an
Eligible Executive to make a deferral election with respect to Base Compensation
that is earned for services performed after the election is received (the
“30-Day Election Period”). The 30-Day Election Period may be used to make an
election for Base Compensation that otherwise would be paid in the Plan Year in
which the individual becomes an Eligible Executive. In addition, the 30-Day
Election Period may be used to make an election for Base Compensation that would
otherwise be paid in the next Plan Year (i.e., the Plan Year following when the
individual becomes an Eligible Executive), if the individual becomes an Eligible
Executive after October 1 and not later than December 31 of a Plan Year. Thus,
if a Base Compensation deferral election for a Plan Year is made after
October 31 of the prior Plan Year in reliance on the 30-day rule, then the Plan
Administrator shall apply the restriction that the election may only apply to
Base Compensation earned for services performed after the date the election is
received.

(b) Deferrals of Bonus Compensation. An Eligible Executive must make a deferral
election with respect to his or her Bonus Compensation at least six months prior
to the end of the Performance Period for which the applicable Bonus Compensation
is paid, and this election will be the Eligible Executive’s bonus deferral
election for the Plan Year to which the Performance Period relates.

(c) General Provisions. A separate deferral election under (a) or (b) above must
be made by an Eligible Executive for each category of a Plan Year’s compensation
that is eligible for deferral. If a properly completed and executed Election
Form is not actually received by the Recordkeeper (or, if authorized, the Plan
Administrator) by the prescribed time in (a) and (b) above, the Eligible
Executive will be deemed to have elected not to defer any Base Compensation or
Bonus Compensation, as the case may be, for the applicable Plan Year. Except as
provided in the next sentence, an election is irrevocable once received and
determined by the Plan Administrator to be properly completed (and in all cases
shall be irrevocable not later than the latest date permitted under Section 409A
for the applicable kind of initial election). Increases or decreases in the
percentage a Participant elects to defer shall not be permitted during a Plan
Year; provided that if a Participant receives a hardship distribution under a
cash or deferred profit sharing plan that is sponsored by a member of the PBG
Organization and such plan requires that deferrals be suspended for a period of
time following the hardship distribution, the Plan Administrator shall cancel
the Participant’s deferral election so that no deferrals shall be made during
such suspension period. If an election is cancelled because of a hardship
distribution, any later deferral elections shall be subject to the provisions
governing initial deferral elections. Notwithstanding the preceding three
sentences, to the extent necessary

 

- 13 -

 

 



--------------------------------------------------------------------------------

because of circumstances beyond the control of the Executive, the Plan
Administrator may grant an extension of any election period and may permit (to
the extent deemed necessary for orderly Plan administration or to avoid undue
hardship to an Eligible Executive) the modification of an election. Any such
extension or modification shall be available only if (1) it does not extend the
time for making an election beyond the latest time permitted under Section 409A,
(2) the Plan Administrator determines that it otherwise meets the minimum
requirements of Section 409A and is desirable for Plan administration, and
(3) only upon such conditions as may be required by the Plan Administrator.

4.3 Period of Deferral. An Eligible Executive making a deferral election shall
specify a deferral period on his or her Election Form by designating either a
Specific Payment Date or the date he or she incurs a Separation from Service.
Notwithstanding an Eligible Executive’s actual election of a Specific Payment
Date, an Eligible Executive shall be deemed to have elected a period of deferral
of not less than:

(a) For Base Compensation, at least one year after the end of the Plan Year
during which the Base Compensation would have been paid absent the deferral; and

(b) For Bonus Compensation, at least two years after the date the Bonus
Compensation would have been paid absent the deferral.

In the case of a deferral to a Specific Payment Date, if an Eligible Executive’s
Election Form either fails to specify a period of deferral or specifies a period
less than the applicable minimum, the Eligible Executive shall be deemed to have
selected a Specific Payment Date equal to the minimum period of deferral as
provided in subsections (a) and (b) above.

4.4 Form of Deferral Payment. An Eligible Executive making a deferral election
shall specify a form of payment on his or her Election Form by designating
either a lump sum payment or installment payments to be paid over a period of no
more than 20 years. Any election for installment payments shall also specify
(a) the frequency for which installment payments shall be paid, which shall be
quarterly, semi-annually and annually and (b) the fixed number of years over
which installments are to be paid. If an Eligible Executive fails to make a form
of payment election for a deferral as provided above, he or she shall be deemed
to have elected a lump sum payment.

4.5 Second Look Election.

(a) General. Subject to subsection (b) below, a Participant who has made a valid
initial deferral in accordance with the foregoing provisions of this Article
that provides for payment on a Specified Payment Date may subsequently make
another one-time election regarding the time and/or form of payment of his or
her deferral. This opportunity to modify the Participant’s initial election is
referred to as a “Second Look Election.”

(b) Requirements for Second Look Elections. A Second Look Election must comply
with all of the following requirements:

 

- 14 -

 

 



--------------------------------------------------------------------------------

(1) If a Participant’s initial election specified payment based on a Specific
Payment Date, the Participant may only make a Second Look Election if the
election is made at least twelve months before the Participant’s original
Specific Payment Date. In addition, in this case the Participant’s Second Look
Election must delay the payment of the Participant’s deferral to a new Specific
Payment Date that is at least 5 years after the original Specific Payment Date.

(2) A Second Look Election will not be effective until twelve months after it is
made.

(3) A Separation from Service may not be specified as the payout date resulting
from a Second Look Election.

(4) A Participant may make only one Second Look Election for each individual
deferral, and all Second Look Elections must comply with all of the requirements
of this Section 4.5.

(5) A Participant who changes the form of his or her payment election from lump
sum to installments will be subject to the provisions of the Plan regarding
installment payment elections in Section 4.4, and such installment payments must
begin no earlier than 5 years after when the lump sum payment would have been
paid based upon the Participant’s initial election.

(6) If a Participant’s initial election specified payment in the form of
installments and the Participant wants to elect installment payments over a
greater number of years, the election will be subject to the provisions of the
Plan regarding installment payment elections in Section 4.4, and the first
payment date of the new installment payment schedule must be no earlier than
5 years after the first payment date that applied under the Participant’s
initial installment election.

(7) If a Participant’s initial election specified payment in the form of
installments and the Participant wants to elect instead payment in a lump sum,
the earliest payment date of the lump sum must be no earlier than five years
after the first payment date that applied under the Participant’s initial
installment election.

(8) For purposes of this section, all of a Participant’s installment payments
related to a specific deferral election shall be treated as a single payment.

A Second Look Election will be void and payment will be made based on the
Participant’s original election under Sections 4.3 and 4.4 if all of the
provisions of the foregoing Paragraphs of this subsection are not satisfied in
full. However, if a Participant’s Second Look Election becomes effective in
accordance with the provisions of this subsection, the Participant’s original
election shall be superseded (including the Specific Payment Date specified
therein), and

 

- 15 -

 

 



--------------------------------------------------------------------------------

this original election shall not be taken into account with respect to the
deferral that is subject to the Second Look Election.

(c) Plan Administrator’s Role. Each Participant has the sole responsibility to
elect a Second Look Election by contacting the Recordkeeper (or, if authorized,
the Plan Administrator) and to comply with the requirements of this section. The
Plan Administrator or the Recordkeeper may provide a notice of a Second Look
Election opportunity to some or all Participants, but the Recordkeeper and Plan
Administrator is under no obligation to provide such notice (or to provide it to
all Participants, in the event a notice is provided only to some Participants).
The Recordkeeper and the Plan Administrator have no discretion to waive or
otherwise modify any requirement for a Second Look Election set forth in this
section or in Section 409A.

4.6 Mandatory Deferrals.

(a) In General. As provided in this section, Base Compensation may be deferred
under the Plan on a non-elective basis. In the case of an Eligible Executive
whose Base Compensation for a Plan Year is determined by the Compensation
Committee, the Compensation Committee may require a portion of the Eligible
Executive’s Base Compensation for the Plan Year to be deferred under the Plan.
Such portion of the Eligible Executive’s Base Compensation that the Compensation
Committee requires to be deferred under this Section 4.6 on a non-elective basis
shall be referred to as a “Mandatory Deferral.”

(b) Time for Committee’s Determination. If, prior to the decision by the
Compensation Committee with respect a Mandatory Deferral, the Eligible Executive
has not earned a binding right to the portion of his Base Compensation that is
to be deferred mandatorily, the Compensation Committee may require the deferral
of such Base Compensation not later than when the Eligible Executive earns a
binding right to the Base Compensation. However, if the Eligible Executive has
already earned a binding right to some or all of the Base Compensation to be
deferred mandatorily, then to be effective hereunder any determination by the
Compensation Committee to require deferral of such portion of the Eligible
Executive’s Base Compensation must be made no later than December 31st of the
year prior to the Plan Year in which such portion of Base Compensation would
otherwise be paid and as of December 31st of such prior year the determination
shall be irrevocable. Any Mandatory Deferral for a Plan Year shall be credited
to a separate Deferral Subaccount for such Plan Year.

(c) Time and Form of Payment. At the time that the Compensation Committee
provides for the Mandatory Deferral of an Eligible Executive’s Base
Compensation, the Compensation Committee shall (1) designate a Specific Payment
Date for such Mandatory Deferral within the parameters of Section 4.3, and
(2) designate a form of payment for such Mandatory Deferral (e.g., lump sum or
installments) within the parameters of Section 4.4(a). The Compensation
Committee may retain the right to change the time and form of payment of any
Mandatory Deferral, but any such change must meet the requirements of
Section 4.5 (applied as if the decision by the Compensation Committee were a
decision by the Eligible Executive).

 

- 16 -

 

 



--------------------------------------------------------------------------------

The Eligible Executive shall be entitled to elect to change the time and form of
payment under Section 4.5 only to the extent expressly permitted by the
Compensation Committee.

 

- 17 -

 

 



--------------------------------------------------------------------------------

ARTICLE V – INTERESTS OF PARTICIPANTS

5.1 Accounting for Participants’ Interests.

(a) Deferral Subaccounts. Each Participant shall have at least one separate
Deferral Subaccount for each separate deferral of Base Compensation or Bonus
Compensation made by the Participant under this Plan. A Participant’s deferral
shall be credited to his or her Account as soon as practicable following the
date the compensation would be paid in the absence of a deferral. A
Participant’s Account is a bookkeeping device to track the value of the
Participant’s deferrals (and his or her Employer’s liability therefor). No
assets shall be reserved or segregated in connection with any Account, and no
Account shall be insured or otherwise secured.

(b) Account Earnings or Losses. As of each Valuation Date, a Participant’s
Account shall be credited with earnings and gains (and shall be debited for
expenses and losses) determined as if the amounts credited to his or her Account
had actually been invested as directed by the Participant in accordance with
this Article. The Plan provides only for “phantom investments,” and therefore
such earnings, gains, expenses and losses are hypothetical and not actual.
However, they shall be applied to measure the value of a Participant’s Account
and the amount of his or her Employer’s liability to make deferred payments to
or on behalf of the Participant.

5.2 Investment Options.

(a) General. Each of a Participant’s Deferral Subaccounts shall be invested on a
phantom basis in any combination of phantom investment options specified by the
Participant (or following the Participant’s death, by his or her Beneficiary)
from those offered by the Plan Administrator for this purpose from time to time.
The Plan Administrator may discontinue any phantom investment option with
respect to some or all Accounts, and it may provide rules for transferring a
Participant’s phantom investment from the discontinued option to a specified
replacement option (unless the Participant selects another replacement option in
accordance with such requirements as the Plan Administrator may apply).

(b) Phantom Investment Options. The basic phantom investment options offered
under the Plan are as follows:

(1) Phantom PBG Stock Fund. Participant Accounts invested in this phantom option
are adjusted to reflect an investment in the PBG Stock Fund, which is offered
under the PBG 401(k) Savings Program. An amount deferred or transferred into
this option is converted to phantom units in the PBG Stock Fund by dividing such
amount by the NAV of the fund on the Valuation Date as of which the amount is
treated as invested in this option by the Plan Administrator. A Participant’s
interest in the Phantom PBG Stock Fund is valued as of a Valuation Date (or a
Distribution Valuation Date) by multiplying the number of phantom units credited
to the Participant’s Account on such date by the NAV of a unit in the PBG Stock
Fund on such date. If shares of PBG Common Stock change by reason of any stock
split, stock

 

- 18 -

 

 



--------------------------------------------------------------------------------

dividend, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other any other corporate change treated as subject to
this provision by the Plan Administrator, such equitable adjustment shall be
made in the number and kind of phantom units credited to an Account or
Subaccount as the Plan Administrator may determine to be necessary or
appropriate. In no event will shares of PBG Common Stock actually be purchased
or held under this Plan, and no Participant shall have any rights as a
shareholder of PBG Common Stock on account of an interest in this phantom
option.

(2) Phantom PBG 401(k) Funds. From time to time, the Plan Administrator shall
designate which (if any) of the investment options under the PBG 401(k) Savings
Program shall be available as phantom investment options under this Plan.
Participant Accounts invested in these phantom options are adjusted to reflect
an investment in the corresponding investment options under the PBG 401(k)
Savings Program. An amount deferred or transferred into one of these options is
converted to phantom units in the applicable PBG 401(k) Savings Program fund of
equivalent value by dividing such amount by the NAV of a unit in such fund on
the date as of which the amount is treated as invested in the option by the Plan
Administrator. Thereafter, a Participant’s interest in each such phantom option
is valued as of a Valuation Date (or a Distribution Valuation Date) by
multiplying the number of phantom units credited to his or her Account on such
date by the NAV of a unit in the applicable PBG 401(k) Savings Program fund on
such date.

(3) Other Funds. From time to time, the Plan Administrator shall designate which
(if any) other investment options shall be available as phantom investment
options under this Plan. These may be in addition to those provided for above.
They may also be in lieu of some or all of them. Any of these phantom investment
options shall be administered under procedures implemented from time to time by
the Plan Administrator.

5.3 Method of Allocation.

(a) Deferral Elections. With respect to any deferral election by a Participant,
the Participant must use his or her Election Form to allocate the deferral in 5%
increments among the phantom investment options then offered by the Plan
Administrator. If an Election Form related to an original deferral election
specifies phantom investment options for less than 100% of the Participant’s
deferral, the Recordkeeper shall allocate the Participant’s deferrals to the
Phantom Security Plus Fund to the extent necessary to provide for investment of
100% of the Participant’s deferral. If an Election Form related to an original
deferral election specifies phantom investment options for more than 100% of the
Participant’s deferral, the Recordkeeper shall prorate all of the Participant’s
investment allocations to the extent necessary to reduce (after rounding to 5%
increments) the Participant’s aggregate investment percentages to 100%.

(b) Fund Transfers. A Participant may reallocate previously deferred amounts in
a Deferral Subaccount by properly completing and submitting a fund transfer form
provided by the Plan Administrator or Recordkeeper or by following such other
non-paper procedures, such as electronically, that the Plan Administrator may
designate, and specifying, in 5% increments, the reallocation of his or her
Deferral Subaccounts among the phantom investment

 

- 19 -

 

 



--------------------------------------------------------------------------------

options then offered by the Plan Administrator for this purpose. If a fund
transfer form or other designated method provides for investing less than or
more than 100% of the Participant’s Account, it will be void and disregarded.
Any fund transfer form that is not void under the preceding sentence shall be
effective as of the Valuation Date next occurring after its receipt by the
Recordkeeper, but the Plan Administrator or the Recordkeeper may also specify a
minimum number of days in advance of which such transfer form must be received
in order for the form to become effective as of such next Valuation Date. If
more than one transfer form is received on a timely basis for a Deferral
Subaccount, the transfer form that the Plan Administrator or Recordkeeper
determines to be the most recent shall be followed.

(c) Phantom PBG Stock Fund Restrictions. Notwithstanding the preceding
provisions of this section, to the extent necessary to ensure compliance with
Rule 16b-3(f) of the Act, the Company may arrange for tracking of any such
transaction defined in Rule 16b-3(b)(1) of the Act involving the Phantom PBG
Stock Fund and the Company may bar or alter the effective date of any such
transaction to the extent it would not be exempt under Rule 16b-3(f). The
Company may impose blackout periods pursuant to the requirements of the
Sarbanes-Oxley Act of 2002 whenever the Company determines that circumstances
warrant. Further, the Company may impose quarterly blackout periods on insider
trading in the Phantom PBG Stock Fund as needed (as determined by the Company),
timed to coincide with the release of the Company’s quarterly earnings reports.
The commencement and termination of these blackout periods in each quarter, the
parties to which they apply and the activities they restrict shall be as set
forth in the official insider trading policy promulgated by the Company from
time to time. These provisions shall apply notwithstanding any provision of the
Plan to the contrary except Section 7.6 (relating to compliance with
Section 409A).

5.4 Vesting of a Participant’s Account. A participant’s interest in the value of
his or her Account shall at all times be 100% vested, which means that it will
not forfeit as a result of his or her Separation from Service.

 

- 20 -

 

 



--------------------------------------------------------------------------------

ARTICLE VI – DISTRIBUTIONS

6.1 General Rules. A Participant’s Deferral Subaccount(s) that are governed by
the terms of this 2009 Restatement shall be distributed as provided in this
Article, subject in all cases to Sections 5.3(c), 6.10 and 7.3(j) (relating to
compliance with securities laws with respect to the Phantom PBG Stock Fund). All
Deferral Subaccount balances (including those hypothetically invested in the
Phantom PBG Stock Fund) shall be distributed in cash. In no event shall any
portion of a Participant’s Account be distributed earlier or later than is
allowed under Section 409A. Subsequent reemployment of the Participant shall not
affect the payment of the Participant’s Deferral Account for which a payment
event previously occurred.

The following general rules shall apply for purposes of interpreting the
provisions of this Article VI.

(a) Section 6.2 (Distributions Based on a Specific Payment Date) applies when a
Participant has elected to defer until a Specific Payment Date (including
pursuant to a Second Look Election) and the Specific Payment Date is reached
before the Participant’s (i) Separation from Service (other than for
Retirement); or (ii) death. However, if such a Participant Separates from
Service (other than for Retirement or death) prior to the Specific Payment Date
(or prior to an installment payment pursuant to a Specific Payment Date or
Second Look Election), Section 6.3 shall apply to the extent it would result in
an earlier distribution. If such a Participant dies prior to the Specific
Payment Date (or prior to an installment payment pursuant to a Specific Payment
Date), Section 6.4 shall apply to the extent it would result in an earlier
distribution of all or part of a Participant’s Account.

(b) Section 6.3 (Distributions on Account of a Separation from Service) applies
(i) when a Participant has elected to defer until a Separation from Service and
then the Participant Separates from Service (other than for Retirement or
death); or (ii) when applicable under subsection (a) above.

(c) Section 6.4 (Distributions on Account of Death) applies when the Participant
dies. If a Participant is entitled to receive or is receiving a distribution
under Section 6.2, 6.3 or 6.5 (see below) at the time of his death, Section 6.4
shall take precedence over those sections to the extent Section 6.4 would result
in an earlier distribution of all or part of a Participant’s Account.

(d) Section 6.5 (Distributions on Account of Retirement) applies when a
Participant has elected to defer until a Separation from Service and then the
Participant Separates from Service on account of his or her Retirement.
Subsection (c) of this section provides for when Section 6.4 takes precedence
over Section 6.5.

(e) Section 6.6 (Distributions on Account of Unforeseeable Emergency) applies
when the Participant incurs an Unforeseeable Emergency prior to when a
Participant’s Account is distributed under Sections 6.2 through 6.5. In this
case, the provisions of Section 6.6

 

- 21 -

 

 



--------------------------------------------------------------------------------

shall take precedence over Sections 6.2 through 6.5 to the extent Section 6.6
would result in an earlier distribution of all or part of the Participant’s
Account.

(f) Section 6.7 (Distributions of Mandatory Deferrals) shall apply to all
distributions of Mandatory Deferrals, and the provisions of Section 6.7 shall
take precedence over Sections 6.2 through 6.6 with respect to distributions of
all Mandatory Deferrals.

6.2 Distributions Based on a Specific Payment Date. This Section shall apply to
distributions that are to be made upon the occurrence of a Specific Payment Date
(including distributions pursuant to a Second Look Election). In the event a
Participant’s Specific Payment Date for a Deferral Subaccount is reached before
an amount becomes payable to the Participant on account of (i) the Participant’s
Separation from Service (other than for Retirement), or (ii) the Participant’s
death, such Deferral Subaccount shall be distributed based on the occurrence of
such Specific Payment Date in accordance with the following terms and
conditions:

(a) If a Participant’s Deferral Subaccount is to be paid in the form of a lump
sum pursuant to Section 4.4 or 4.5, whichever is applicable, the Deferral
Subaccount shall be valued as of the last Distribution Valuation Date preceding
the Participant’s Specific Payment Date, and the resulting amount shall be
payable in a single lump sum on the Specific Payment Date.

(b) If a Participant’s Deferral Subaccount is to be paid in the form of
installments pursuant to Section 4.4 or 4.5, whichever is applicable, the
Participant’s first installment payment shall be payable on the Specific Payment
Date. Thereafter, installment payments shall continue in accordance with the
schedule elected by the Participant, except as provided in Sections 6.3, 6.4 and
6.6 (relating to distributions upon Separation from Service (other than
Retirement or death), death or Unforeseeable Emergency). The amount of each
installment shall be determined under Section 6.8 based on the Distribution
Valuation Date immediately preceding the date such installment is payable.
Notwithstanding the preceding provisions of this subsection, if the Participant
Separates from Service (other than for Retirement) or dies, the Participant’s
Deferral Subaccounts that would otherwise be distributed based on such Specific
Payment Date shall instead be distributed in accordance with Section 6.3 or 6.4
(relating to distributions on account of Separation from Service or death),
whichever applies, but only to the extent it would result in an earlier
distribution of the Participant’s Subaccount.

6.3 Distributions on Account of a Separation from Service. A Participant’s total
Account shall be distributed upon the occurrence of a Participant’s Separation
from Service (other than for Retirement or death) in accordance with the terms
and conditions of this section. When used in this section, the phrase
“Separation from Service” shall only refer to a Separation from Service that is
not for Retirement or death.

(a) Subject to subsection (c), for those Deferral Subaccounts that have a
Specific Payment Date (including a Specific Payment Date resulting from a Second
Look Election) that is after the Participant’s Separation from Service, such
Deferral Subaccounts shall be payable in a

 

- 22 -

 

 



--------------------------------------------------------------------------------

single lump sum payment on the first day of the month following the end of the
calendar quarter following the quarter in which the Participant’s Separation
from Service occurs to the extent such payment would result in an earlier
distribution to the Participant.

(b) Subject to subsection (c), if the Participant’s Separation from Service is
on or after the Specific Payment Date (including a Specific Payment Date
resulting from a Second Look Election) applicable to a Participant’s Deferral
Subaccount and the Participant has selected installment payments as the form of
distribution for the Deferral Subaccount, then the remainder of such Deferral
Subaccount shall be payable in a single lump sum payment on the first day of the
month following the end of the calendar quarter following the quarter in which
the Participant’s Separation from Service occurs to the extent such payment
would result in an earlier distribution to the Participant).

(c) If the Participant is classified as a Specified Employee at the time of the
Participant’s Separation from Service (or at such other time for determining
Specified Employee status as may apply under Section 409A), then such
Participant’s Account shall be payable, to the extent such payment is due as a
result of the Participant’s Separation from Service, on the first day of the
month following the end of the second calendar quarter following the quarter in
which the Participant’s Separation from Service occurs, valued as of the
immediately preceding Distribution Valuation Date.

Amounts payable in accordance with this Section 6.3 shall be determined based on
the Distribution Valuation Date immediately preceding the date such amount is
payable.

6.4 Distributions on Account of Death.

(a) Upon a Participant’s death, the value of the Participant’s Account under the
Plan shall be payable in a single lump sum payment on the first day of the month
following the end of the calendar quarter following the quarter in which the
Participant’s death occurs, valued as of the last Distribution Valuation Date
preceding the date such amount becomes payable. If the Participant is receiving
installment payments at the time of the Participant’s death, or a Specific
Payment Date distribution (including a Specific Payment Date resulting from a
Second Look Election) is payable prior to the date an amount is payable under
this Section 6.4, such payment or installment payment shall be made in
accordance with the terms of the applicable deferral election that governs such
payment until the time that the lump sum payment is due to be paid under the
preceding sentence of this subsection. Immediately prior to the time that such
lump sum payment is scheduled to be paid, all installment payments shall cease
and the remaining balance of the Participant’s Account shall be distributed at
such scheduled payment time in a single lump sum. Amounts paid following a
Participant’s death, whether a lump sum or installments, shall be paid to the
Participant’s Beneficiary.

(b) Each Participant may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of a death benefit and, from time to time, may
change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Plan Administrator and delivered to the Plan Administrator

 

- 23 -

 

 



--------------------------------------------------------------------------------

while the Participant is alive. If there is no designated Beneficiary surviving
at the death of a Participant, payment of any death benefit of the Participant
shall be made to the estate of the Participant.

(c) Any claim to be paid any amounts standing to the credit of a Participant in
connection with the Participant’s death must be received by the Recordkeeper or
the Plan Administrator at least 14 days before any such amount is paid out by
the Recordkeeper. Any claim received thereafter is untimely, and it shall be
unenforceable against the Plan, the Company, the Plan Administrator, the
Recordkeeper or any other party acting for one or more of them.

6.5 Distributions on Account of Retirement. If a Participant incurs a Separation
from Service on account of his or her Retirement, the Participant’s Account
shall be distributed in accordance with the terms and conditions of this
section.

(a) If the Participant’s Retirement is prior to the Specific Payment Date that
is applicable to a Deferral Subaccount, the Participant’s deferral election
pursuant to Sections 4.3, 4.4 or 4.5 (i.e., time and form of payment) shall
continue to be given effect, and the Deferral Subaccount shall be distributed
based upon the provisions of subsections (a) and (b) under Section 6.2,
whichever applies (relating to distribution based on a Specific Payment Date).

(b) If the Participant has selected payment of his or her deferral on account of
Separation from Service, distribution of the related Deferral Subaccount shall
commence on the first day of the month following the end of the calendar quarter
following the quarter in which the Participant’s Retirement occurs. Such
distribution shall be made in either a single lump sum payment (valued as of the
immediately preceding Distribution Valuation Date) or in installment payments
depending upon the Participant’s deferral election under Sections 4.4 or 4.5. If
the Participant is entitled to installment payments, such payments shall be made
in accordance with the Participant’s installment election (but subject to
acceleration under Sections 6.4 and 6.6 relating to distributions on account of
death and Unforeseeable Emergency) and with the installment payment amounts
determined under Section 6.8. However, if the Participant is classified as a
Specified Employee at the time of the Participant’s Retirement (or at such other
time for determining Specified Employee status as may apply under Section 409A),
then such Participant’s Account shall not be payable, as a result of the
Participant’s Retirement, until the first day of the first calendar quarter that
is at least six months after the Participant’s Retirement.

(c) If the Participant is receiving installment payments in accordance with
Section 6.2 (relating to distributions on account of a Specific Payment Date)
for one or more Deferral Subaccounts at the time of his or her Retirement, such
installment payments shall continue to be paid based upon the Participant’s
deferral election (but subject to acceleration under Sections 6.4 and 6.6
relating to distributions on account of death and Unforeseeable Emergency).

6.6 Distributions on Account of Unforeseeable Emergency. Prior to the time that
an amount would become distributable under Sections 6.2 through 6.5, a
Participant may file a

 

- 24 -

 

 



--------------------------------------------------------------------------------

written request with the Recordkeeper for accelerated payment of all or a
portion of the amount credited to the Participant’s Account based upon an
Unforeseeable Emergency. After an individual has filed a written request
pursuant to this section, along with all supporting material that may be
required by the Recordkeeper from time to time, the Recordkeeper shall determine
within 60 days (or such other number of days that is necessary if special
circumstances warrant additional time) whether the individual meets the criteria
for an Unforeseeable Emergency. If the Recordkeeper determines that an
Unforeseeable Emergency has occurred, the Participant shall receive a
distribution from his or her Account as soon as administratively practicable
thereafter. However, such distribution shall not exceed the dollar amount
necessary to satisfy the Unforeseeable Emergency (plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution) after taking into
account the extent to which the Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

6.7 Distributions of Mandatory Deferrals. This Section 6.7 shall govern the
distribution of all Mandatory Deferrals under the Plan. Unless the Compensation
Committee determines otherwise at the time of the Mandatory Deferral or
afterwards (subject to the provisions of Section 4.5), a Participant’s Deferral
Subaccount(s) for a Mandatory Deferral shall be distributed upon the earliest of
the following to occur:

(a) The Specific Payment Date for the Deferral Subaccount pursuant to the
distribution rules of Section 6.2;

(b) The Participant’s Separation from Service (other than account of a death)
pursuant to the distribution rules of Section 6.3;

(c) The Participant’s death pursuant to the distribution rules of Section 6.4;

(d) The occurrence of an Unforeseeable Emergency with respect to the Participant
pursuant to the distribution rules of Section 6.6.

6.8 Valuation. In determining the amount of any individual distribution pursuant
to this Article, the Participant’s Deferral Subaccount shall continue to be
credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Distribution Valuation Date that is used in
determining the amount of the distribution under this Article. If a particular
Section in this Article does not specify a Distribution Valuation Date to be
used in calculating the distribution, the Participant’s Deferral Subaccount
shall continue to be credited with earnings and gains (and debited for expenses
and losses) as specified in Article V until the Distribution Valuation Date that
immediately precedes such distribution. In determining the value of a
Participant’s remaining Deferral Subaccount following an installment
distribution from the Deferral Subaccount (or a partial distribution under
Section 6.6 relating to an Unforeseeable Emergency), such distribution shall
reduce the value of the Participant’s Deferral Subaccount as of the close of the
Distribution Valuation Date immediately preceding the payment date for such
installment (or partial distribution). The amount to be distributed in

 

- 25 -

 

 



--------------------------------------------------------------------------------

connection with any installment payment shall be determined by dividing the
value of a Participant’s Deferral Subaccount as of such immediately preceding
Distribution Valuation Date (determined before reduction of the Deferral
Subaccount as of such Distribution Valuation Date in accordance with the
preceding sentence) by the remaining number of installments to be paid with
respect to the Deferral Subaccount.

6.9 Section 162(m) — Automatic Deferral. Notwithstanding any other provision of
this Plan to the contrary, and subject to the requirements of Treas. Reg.
§1.409A-2(b)(7)(i), no amount shall be paid to any Participant before the
earliest date on which the Employer’s federal income tax deduction for such
payment is not precluded by Section 162(m) of the Code. In the event any payment
is delayed solely as a result of the preceding restriction, such payment shall
be made as soon as administratively feasible following the first date as of
which the Employer reasonably anticipates that Section 162(m) of the Code no
longer precludes the deduction by the Employer.

6.10 Impact of Section 16 of the Act on Distributions. The provisions of
Section 5.3(c) and this Section 6.10 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.

(a) In General. This Plan is intended to be a formula plan for purposes of
Section 16 of the Act. Accordingly, in the case of a deferral or other action
under the Plan that constitutes a transaction that could be covered by
Rule 16b-3(d) or (e) of the Act, if it were approved by the Company’s Board of
Directors or the Compensation Committee (“Board Approval”), it is intended that
the Plan shall be administered by delegates of the Compensation Committee, in
the case of a Participant who is subject to Section 16 of the Act, in a manner
that will permit the Board Approval of the Plan to avoid any additional Board
Approval of specific transactions to the maximum possible extent.

(b) Approval of Distributions: This Subsection shall govern the distribution of
a deferral that (i) is wholly or partly invested in the Phantom PBG Stock Fund
at the time the deferral would be valued to determine the amount of cash to be
distributed to a Participant, (ii) either was the subject of a Second Look
Election or was not covered by an agreement, made at the time of the
Participant’s original deferral election, that any investments in the Phantom
PBG Stock Fund would, once made, remain in that fund until distribution of the
deferral, (iii) is made to a Participant who is subject to Section 16 of the Act
at the time the interest in the Phantom PBG Stock Fund would be liquidated in
connection with the distribution, and (iv) if paid at the time the distribution
would be made without regard to this subsection, could result in a violation of
Section 16 of the Act because there is an opposite way transaction that would be
matched with the liquidation of the Participant’s interest in the Phantom PBG
Stock Fund (either as a “discretionary transaction,” within the meaning of
Rule 16b-3(b)(1), or as a regular transaction, as applicable) (a “Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in the Phantom PBG Stock Fund in connection with the
distribution has not received Board Approval by the time the distribution would
be made if it were not a Covered Distribution, or if it is a discretionary
transaction, then the actual distribution to the Participant shall be delayed
only until the earlier of:

 

- 26 -

 

 



--------------------------------------------------------------------------------

(1) In the case of a transaction that is not a discretionary transaction, Board
Approval of the liquidation of the Participant’s interest in the Phantom PBG
Stock Fund in connection with the distribution, and

(2) The date the distribution would no longer violate Section 16 of the Act,
e.g., when the Participant is no longer subject to Section 16 of the Act, when
the Deferral Subaccount related to the distribution is no longer invested in the
Phantom PBG Stock Fund, or when the time between the liquidation and an opposite
way transaction is sufficient.

6.11 Actual Date of Payment. An amount payable on a date specified in this
Article VI shall be paid as soon as administratively feasible after such date;
but no later than the later of (a) the end of the calendar year in which the
specified date occurs; or (b) the 15 th day of the third calendar month
following such specified date and the Participant (or Beneficiary) is not
permitted to designate the taxable year of the payment. The payment date may be
postponed further if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or Beneficiary), and the payment is made in the first calendar year in which
the calculation of the amount of the payment is administratively practicable.

 

- 27 -

 

 



--------------------------------------------------------------------------------

ARTICLE VII – PLAN ADMINISTRATION

7.1 Plan Administrator. The Plan Administrator is responsible for the
administration of the Plan. The Plan Administrator has the authority to name one
or more delegates to carry out certain responsibilities hereunder, as specified
in the definition of Plan Administrator. Any such delegation shall state the
scope of responsibilities being delegated.

7.2 Action. Action by the Plan Administrator may be taken in accordance with
procedures that the Plan Administrator adopts from time to time or that the
Company’s Law Department determines are legally permissible.

7.3 Powers of the Plan Administrator. The Plan Administrator shall administer
and manage the Plan and shall have (and shall be permitted to delegate) all
powers necessary to accomplish that purpose, including the following:

(a) To exercise its discretionary authority to construe, interpret, and
administer this Plan;

(b) To exercise its discretionary authority to make all decisions regarding
eligibility, participation and deferrals, to make allocations and determinations
required by this Plan, and to maintain records regarding Participants’ Accounts;

(c) To compute and certify to the Employers the amount and kinds of payments to
Participants or their Beneficiaries, and to determine the time and manner in
which such payments are to be paid;

(d) To authorize all disbursements by the Employer pursuant to this Plan;

(e) To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;

(f) To make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

(g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

(h) To establish or to change the phantom investment options or arrangements
under Article V;

(i) To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan; and

(j) Notwithstanding any other provision of this Plan except Section 7.6
(relating to compliance with Section 409A), the Plan Administrator or the
Recordkeeper may

 

- 28 -

 

 



--------------------------------------------------------------------------------

take any action the Plan Administrator deems is necessary to assure compliance
with any policy of the Company respecting insider trading as may be in effect
from time to time. Such actions may include altering the effective date of
intra-fund transfers or the distribution date of Deferral Subaccounts. Any such
actions shall alter the normal operation of the Plan to the minimum extent
necessary.

The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.

7.4 Compensation, Indemnity and Liability. The Plan Administrator will serve
without bond and without compensation for services hereunder. All expenses of
the Plan and the Plan Administrator will be paid by the Employers. To the extent
deemed appropriate by the Plan Administrator, any such expense may be charged
against specific Participant Accounts, thereby reducing the obligation of the
Employers. No member of the Committee (which serves as the Plan Administrator),
and no individual acting as the delegate of the Committee, shall be liable for
any act or omission of any other member or individual, nor for any act or
omission on his or her own part, excepting his or her own willful misconduct.
The Employers will indemnify and hold harmless each member of the Committee and
any employee of the Company (or a Company affiliate, if recognized as an
affiliate for this purpose by the Plan Administrator) acting as the delegate of
the Committee against any and all expenses and liabilities, including reasonable
legal fees and expenses, arising in connection with this Plan out of his or her
membership on the Committee (or his or her serving as the delegate of the
Committee), excepting only expenses and liabilities arising out of his or her
own willful misconduct or bad faith.

7.5 Withholding. The Employer shall withhold from amounts due under this Plan
any amount necessary to enable the Employer to remit to the appropriate
government entity or entities on behalf of the Participant as may be required by
the federal income tax withholding provisions of the Code, by an applicable
state’s income tax provisions, or by an applicable city, county or
municipality’s earnings or income tax provisions. The Employer shall withhold
from the payroll of, or collect from, a Participant the amount necessary to
remit on behalf of the Participant any Social Security or Medicare taxes which
may be required with respect to amounts accrued by a Participant hereunder, as
determined by the Company.

 

- 29 -

 

 



--------------------------------------------------------------------------------

7.6 Conformance with Section 409A. At all times during each Plan Year, this Plan
shall be operated (i) in accordance with the requirements of Section 409A, and
(ii) to preserve the status of deferrals under the Pre-409A Program as being
exempt from Section 409A, i.e., to preserve the grandfathered status of the
Pre-409A Program. Any action that may be taken (and, to the extent possible, any
action actually taken) by the Plan Administrator, the Recordkeeper or the
Company shall not be taken (or shall be void and without effect), if such action
violates the requirements of Section 409A or if such action would adversely
affect the grandfather of the Pre-409A Program. If the failure to take an action
under the Plan would violate Section 409A, then to the extent it is possible
thereby to avoid a violation of Section 409A, the rights and effects under the
Plan shall be altered to avoid such violation. A corresponding rule shall apply
with respect to a failure to take an action that would adversely affect the
grandfather of the Pre-409A Program. Any provision in this Plan document that is
determined to violate the requirements of Section 409A or to adversely affect
the grandfather of the Pre-409A Program shall be void and without effect. In
addition, any provision that is required to appear in this Plan document to
satisfy the requirements of Section 409A, but that is not expressly set forth,
shall be deemed to be set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth. A corresponding rule
shall apply with respect to a provision that is required to preserve the
grandfather of the Pre-409A Program. In all cases, the provisions of this
section shall apply notwithstanding any contrary provision of the Plan that is
not contained in this section.

 

- 30 -

 

 



--------------------------------------------------------------------------------

ARTICLE VIII – CLAIMS PROCEDURE

8.1 Claims for Benefits. If a Participant, Beneficiary or other person
(hereafter, “Claimant”) does not receive timely payment of any benefits which he
or she believes are due and payable under the Plan, he or she may make a claim
for benefits to the Plan Administrator. The claim for benefits must be in
writing and addressed to the Plan Administrator. If the claim for benefits is
denied, the Plan Administrator will notify the Claimant within 90 days after the
Plan Administrator initially received the benefit claim. However, if special
circumstances require an extension of time for processing the claim, the Plan
Administrator will furnish notice of the extension to the Claimant prior to the
termination of the initial 90-day period and such extension may not exceed one
additional, consecutive 90-day period. Any notice of a denial of benefits shall
advise the Claimant of the basis for the denial, any additional material or
information necessary for the Claimant to perfect his or her claim, and the
steps which the Claimant must take to appeal his or her claim for benefits.

8.2 Appeals of Denied Claims. Each Claimant whose claim for benefits has been
denied may file a written appeal for a review of his or her claim by the Plan
Administrator. The request for review must be filed by the Claimant within
60 days after he or she received the notice denying his or her claim. The
decision of the Plan Administrator will be communicated to the Claimant within
60 days after receipt of a request for appeal. The notice shall set forth the
basis for the Plan Administrator’s decision. However, if special circumstances
require an extension of time for processing the appeal, the Plan Administrator
will furnish notice of the extension to the Claimant prior to the termination of
the initial 60-day period and such extension may not exceed one additional,
consecutive 60-day period.

 

- 31 -

 

 



--------------------------------------------------------------------------------

ARTICLE IX – AMENDMENT AND TERMINATION

9.1 Amendment of Plan. The Compensation and Management Development Committee of
the Board of Directors of the Company has the right in its sole discretion to
amend this Plan in whole or in part at any time and in any manner, including the
manner of making deferral elections, the terms on which distributions are made,
and the form and timing of distributions. However, except for mere clarifying
amendments necessary to avoid an inappropriate windfall, no Plan amendment shall
reduce the amount credited to the Account of any Participant as of the date such
amendment is adopted. Any amendment shall be in writing and adopted by the
Committee. All Participants and Beneficiaries shall be bound by such amendment.
Any amendments made to the Plan shall be subject to any restrictions on
amendment that are applicable to ensure continued compliance under Section 409A.

Notwithstanding the preceding, the Company’s Senior Vice President — Human
Resources may amend the Plan without the consent of the Compensation and
Management Development Committee for the purposes of (i) conforming the Plan to
the requirements of law, (ii) facilitating the administration of the Plan, and
(iii) clarifying provisions based on the Committee’s interpretation of the
document; provided that such amendment does not relate to the Plan provisions
and restrictions for ensuring compliance with Rule 16b-3 of the Act.

9.2 Termination of Plan:

(a) The Company expects to continue this Plan, but does not obligate itself to
do so. The Company, acting by the Compensation and Management Development
Committee of the Board of Directors, or through its entire Board of Directors,
reserves the right to discontinue and terminate the Plan at any time, in whole
or in part, for any reason (including a change, or an impending change, in the
tax laws of the United States or any State). Termination of the Plan will be
binding on all Participants (and a partial termination shall be binding upon all
affected Participants) and their Beneficiaries, but in no event may such
termination reduce the amounts credited at that time to any Participant’s
Account. If this Plan is terminated (in whole or in part), the termination
resolution shall provide for how amounts theretofore credited to affected
Participants’ Accounts will be distributed.

(b) Notwithstanding subsection (a), a termination of the Plan must comply with
the provisions of Section 409A including, but not limited to, aggregation of
plans of the same type, restrictions on the timing of final distributions, and
the adoption of future deferred compensation arrangements.

 

- 32 -

 

 



--------------------------------------------------------------------------------

ARTICLE X – MISCELLANEOUS

10.1 Limitation on Participant’s Rights. Participation in this Plan does not
give any Participant the right to be retained in the Employer’s or Company’s
employ (or any right or interest in this Plan or any assets of the Company or
Employer other than as herein provided). The Company and the Employers reserve
the right to terminate the employment of any Participant without any liability
for any claim against the Company or the Employers under this Plan, except for a
claim for payment of deferrals as provided herein.

10.2 Unfunded Obligation of Individual Employer. The benefits provided by this
Plan are unfunded. All amounts payable under this Plan to Participants are paid
from the general assets of the Participant’s individual Employer. Nothing
contained in this Plan requires the Company or an Employer to set aside or hold
in trust any amounts or assets for the purpose of paying benefits to
Participants. Neither a Participant, Beneficiary, nor any other person shall
have any property interest, legal or equitable, in any specific Employer asset.
This Plan creates only a contractual obligation on the part of a Participant’s
individual Employer, and the Participant has the status of a general unsecured
creditor of the Employer with respect to amounts of compensation deferred
hereunder. Such a Participant shall not have any preference or priority over,
the rights of any other unsecured general creditor of the Employer. No other
Employer guarantees or shares such obligation, and no other Employer shall have
any liability to the Participant or his or her Beneficiary.

10.3 Receipt or Release. Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Plan Administrator, the Recordkeeper, the Employers and
the Company, and the Plan Administrator may require such Participant, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

10.4 Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of New York.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

10.5 Adoption of Plan by Related Employers. The Plan Administrator may select as
an Employer any subsidiary or affiliate related to the Company by ownership (and
that is a member of the PBG Organization), and permit or cause such subsidiary
or affiliate to adopt the Plan. The selection by the Plan Administrator shall
govern the effective date of the adoption of the Plan by such related Employer.
The requirements for Plan adoption are entirely within the discretion of the
Plan Administrator and, in any case where the status of an entity as an Employer
is at issue, the determination of the Plan Administrator shall be absolutely
conclusive.

10.6 Gender, Tense and Examples. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Whenever an example is provided or
the text uses the term “including”

 

- 33 -

 

 



--------------------------------------------------------------------------------

followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).

10.7 Successors and Assigns; Nonalienation of Benefits. This Plan inures to the
benefit of and is binding upon the parties hereto and their successors, heirs
and assigns; provided, however, that the amounts credited to the Account of a
Participant are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder, including,
without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company or any Employer. Notwithstanding the
foregoing, the Plan Administrator reserves the right to make payments in
accordance with a divorce decree, judgment or other court order as and when cash
payments are made in accordance with the terms of this Plan from the Deferral
Subaccount of a Participant. Any such payment shall be charged against and
reduce the Participant’s Account.

10.8 Facility of Payment. Whenever, in the Plan Administrator’s opinion, a
Participant or Beneficiary entitled to receive any payment hereunder is under a
legal disability or is incapacitated in any way so as to be unable to manage his
or her financial affairs, the Plan Administrator may direct the Employer to make
payments to such person or to the legal representative of such person for his or
her benefit, or to apply the payment for the benefit of such person in such
manner as the Plan Administrator considers advisable. Any payment in accordance
with the provisions of this section shall be a complete discharge of any
liability for the making of such payment to the Participant or Beneficiary under
the Plan.

 

- 34 -

 

 



--------------------------------------------------------------------------------

This 2009 Restatement is hereby adopted and approved by the Company’s duly
authorized officer this      day of         , 2008, to be effective as stated
herein.

 

THE PEPSI BOTTLING GROUP, INC. By:     Name:     Title:    

 

LAW DEPARTMENT APPROVAL By:     Name:     Title:    

 

 

- 35 -



--------------------------------------------------------------------------------

AMENDMENT TO THE

PBG EXECUTIVE INCOME DEFERRAL PROGRAM

2009 RESTATEMENT

The PBG Executive Income Deferral Program 2009 Restatement (the “Plan”) is
hereby amended as set forth below, effective as of the “Effective Time” (as
defined in Amendment No. 9 below) and contingent upon the occurrence of the
Effective Time.

 

1. Section 1.1 of the Plan is amended in its entirety to read as follows:

“1.1 History and Purpose. The Pepsi Bottling Group, Inc. established the PBG
Executive Income Deferral Program (the “Plan”) to permit Eligible Executives to
defer base pay and certain other compensation under its executive compensation
programs. The Plan was originally adopted effective as of April 7, 1999.
Thereafter, the Plan was amended and restated in its entirety effective as of
October 11, 2000 (subject to other specific effective dates set forth therein).

The earned and vested account balances in the Plan were frozen as of
December 31, 2004, except for adjustments for earnings and losses, because of
Section 409A of the Internal Revenue Code enacted by the American Jobs Creation
act of 2004 (“Section 409A”). Contributions after 2004 and amounts that were not
vested as of December 31, 2004, were credited to separate accounts designed to
comply with Section 409A. The Plan was amended and restated effective January 1,
2009 to comply with Section 409A and was again amended in December 2009 to
revise the definition of “Employer,”

PepsiCo, Inc. (the “Company”) assumed sponsorship of the Plan from PBG as a
result of the acquisition of PBG by Pepsi-Cola Metropolitan Bottling Company, a
subsidiary of the Company, effective as of the Effective Time (as defined in
Article II). PBG adopted certain amendments to the Plan prior to the Effective
Time, contingent upon the occurrence of the Effective Time, to facilitate
PepsiCo’s assumption of the role of the Plan’s sponsor. This amendment also
closed the Plan to new Participants as of December 31, 2010 and prohibited the
deferral of Base Compensation and Bonus Compensation otherwise scheduled to be
payable after such date.”

 

2. The definition of “Company” in Section 2.7 of the Plan is amended in its
entirety to read as follows:

“2.7 Company. PepsiCo, Inc., a corporation organized and existing under the laws
of the State of North Carolina, or its successor or successors. Prior to the
Effective Time, “Company” means The Pepsi Bottling Group, Inc.”

 

1



--------------------------------------------------------------------------------

3. The definition of “Employer” in Section 2.12 is amended in its entirety to
read as follows:

“2.12 Employer. The Company and each of the Company’s subsidiaries and
affiliates (if any) that is currently designated as an Employer by the Plan
Administrator. An entity shall be an Employer hereunder only for the period that
it is (i) so designated by the Plan Administrator, and (ii) a member of the
PepsiCo/PBG Organization. Notwithstanding the preceding, any member of the
PepsiCo/PBG Organization which is not otherwise considered an Employer pursuant
to the preceding shall be an Employer (i) solely with respect to any individual
who becomes an employee of such member and who, immediately preceding such
employee’s date of hire by such member, was an Eligible Executive who made an
irrevocable deferral election for the Plan Year in which such employment occurs,
and (ii) solely for the remainder of the Plan Year during which such individual
becomes an employee of such member.”

 

4. The definition of “PBG Organization” in Section 2.17 is deleted and replaced
with the following:

“2.17 PepsiCo/PBG Organization. The controlled group of organizations of which
the Company is a part, as defined by Section 414 (b) and (c) of the Code and the
regulations issued thereunder. An entity shall be considered a member of the
PepsiCo/PBG Organization only during the period it is one of the group of
organizations described in the preceding sentence. The application of this
definition for periods prior to the Effective Time shall take into account the
different definition of “Company” that applies before the Effective Time.”

All references in the Plan to “PBG Organization” are deleted and replaced with
“PepsiCo/PBG Organization.”

 

5. The definition of “Plan Administrator” in Section 2.20 of the Plan is amended
in its entirety to read as follows:

“2,20 Plan Administrator. The Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”) or its delegate or delegates,
which shall have the authority to administer the Plan as provided in Article
VII. As of the Effective Time, the Company’s Senior Vice President, Compensation
and Benefits is delegated the responsibility for the operational administration
of the Plan. In turn, the Senior Vice President, Compensation and Benefits, has
the authority to re-delegate operational responsibilities to other persons or
parties. As of the Effective Time, the Senior Vice President, Compensation and
Benefits, has re-delegated certain operational responsibilities to the
Recordkeeper. However, references in this document to the Plan Administrator
shall be understood as referring to the Compensation Committee, the Senior Vice
President, Compensation and

 

2



--------------------------------------------------------------------------------

Benefits and those delegated by the Senior Vice President, Compensation and
Benefits other than the Recordkeeper. All delegations made under the authority
granted by this Section are subject to Section 6.10(a).”

 

6. The second paragraph of Section 2.23 is deleted.

 

7. Section 2.26 is amended in its entirety to read as follows:

“2.26 Separation from Service. A Participant’s separation from service as
defined in Section 409A. The term may also be used as a verb (i.e., “Separates
from Service”) with no change in meaning.”

 

8. Section 2.28 is amended by adding the following new subsection (d) at the end
thereof:

“(d) Identification of Specified Employees On and After the Effective Time.
Notwithstanding the foregoing, for the periods on after the Effective Time,
Specified Employees shall be identified as follows:

(1) For the period that begins on the Effective Time and ends on March 31, 2010,
Specified Employees shall be identified by combining the lists of Specified
Employees of all members of the PepsiCo/PBG Organization as in effect
immediately prior to the Effective Time. The foregoing method of identifying
Specified Employees is intended to comply with Treas. Reg. § 1.409 A-1
(i)(6)(i), which authorizes the use of an alternative method of identifying
Specified Employees that complies with Treas. Reg. §§ 1.409A-l(i)(5) and
-l(i)(8), and Section VII.C4.d of the Preamble to the Final Regulations under
Section 409A of the Code, which permits “service recipients to simply combine
the pre-transaction separate lists of specified employees where it is determined
that such treatment would be administratively less burdensome.”

(2) For periods beginning on or after April 1, 2010, Specified Employees under
any plan or arrangement sponsored by a member of the PepsiCo/PBG Organization
that is subject to Section 409A of the Code shall be identified in accordance
with an alternative method of identifying Specified Employees under Treas. Reg.
§ 1.409A-l(i)(5) adopted on a global basis by the Company for all such plans and
arrangements, or if no such alternative method is adopted, in accordance with
the default method for identifying Specified Employees under Treas. Reg. §
1.409A-l(i)(l), (2), (3) and (4).”

 

9. The following new definition is added to Article II:

“Effective Time. The meaning that applies to that term in the Agreement and Plan
of Merger dated as of August 3, 2009, among The Pepsi Bottling Group, Inc.,
PepsiCo, Inc., and Pepsi-Cola Metropolitan Bottling Company, Inc.”

 

3



--------------------------------------------------------------------------------

10. The first sentence of Section 3.1 (a)(l) is amended in its entirety to read
as follows:

“(1) Subject to the election timing rules of Article IV, an Executive who is
classified as salary band El (or its equivalent) or above shall be eligible to
defer compensation under the Plan, provided that an Eligible Executive who makes
an irrevocable election to participate for a Plan Year shall remain an Eligible
Executive for the remainder of that Plan Year regardless of whether such
Executive: (i) is subsequently classified in a salary band below El (or its
equivalent), or (ii) transfers to employment with a member of the PepsiCo/PBG
Organization that is not an Employer.”

 

11. New Section 3.4 is added to the Plan to read as follows:

“3.4 Acquisitions and Divestitures. A written agreement between an Employer and
a party that is not part of the PepsiCo Organization regarding the purchase or
sale of a business unit, division, or subsidiary (“Business”) may provide for
the termination or commencement of the participation of Executives in this Plan.
Absent specific provision in such agreement to the contrary:

(a) Each Executive of a Business that is sold shall cease being eligible for
this Plan upon such sale; and

(b) No Executive of a Business that is acquired shall be eligible for this Plan
except as otherwise designated in the Plan or in such documents related to the
Plan as the Plan Administrator may designate from time to time.

Unless otherwise specifically provided therein, for purposes of Article IX
(amendment and termination of the Plan), approval and execution of a written
agreement of acquisition or divestiture by one or more Employers is approval by
the Company of the designation of Plan eligibility under such agreement and
authorization from the Company to the Plan Administrator to carry out the
provisions and intent of such agreement.”

 

12. New Section 3.5 is added to the Plan to read as follows:

“3.5 Plan Closed to New Participants as of December 31, 2010. Notwithstanding
any provision of the Plan to the contrary, the Plan is closed to new
Participants as of December 31, 2010.”

 

13. Section 4.1 is amended by adding a new subsection (d) at the end thereof to
read as follows:

“(d) Deferral of Compensation Payable After 2010 Prohibited. Notwithstanding any
provision of the Plan to the contrary, an individual shall not be

 

4



--------------------------------------------------------------------------------

eligible to defer Base Compensation or Bonus Compensation under the Plan that
otherwise would be scheduled to be payable to him after December 31, 2010.”

 

14. Section 5.2(b)(l) of the Plan is amended in its entirety to read as follows:

“(1) Phantom PBG Stock Fund.

(i) Participant Accounts invested in this phantom option are adjusted to reflect
an investment in the PBG Stock Fund, which is offered under the PBG 401(k)
Savings Program. An amount deferred or transferred into this option is converted
to phantom units in the PBG Stock Fund by dividing such amount by the NAV of the
fund on the Valuation Date as of which the amount is treated as invested in this
option by the Plan Administrator. A Participant’s interest in the Phantom PBG
Stock Fund is valued as of a Valuation Date (or a Distribution Valuation Date)
by multiplying the number of phantom units credited to the Participant’s Account
on such date by the NAV of a unit in the PBG Stock Fund on such date. If shares
of PBG Common Stock change by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or any other corporate change treated as subject to this provision by the
Plan Administrator, such equitable adjustment shall be made in the number and
kind of phantom units credited to an Account or Subaccount as the Plan
Administrator may determine to be necessary or appropriate. In no event will
shares of PBG Common Stock actually be purchased or held under this Plan, and no
Participant shall have any rights as a shareholder of PBG Common Stock on
account of an interest in this phantom option.

(ii) In accordance with subparagraph (i) above, and effective as of the
Effective Time, the portion of a Participant’s Account that is invested in the
Phantom PBG Stock Fund immediately prior to the Effective Time shall be
converted to reflect a phantom investment in the PepsiCo Common Stock Fund,
which is offered under the PepsiCo 401(k) Plan for Salaried Employees. Such
conversion shall be applied by converting the Participant’s phantom units in the
PBG Stock Fund into phantom units in the PepsiCo Common Stock Fund in a manner
that provides an equivalent phantom value before and after the conversion.
References in the Plan to the Phantom PBG Stock Fund (including Sections 5.3(c),
6.1 and 6.10) shall be applied, on and after the Effective Time, by taking into
account this conversion.”

 

15. The second paragraph of Section 9.1 is deleted.

 

16. A new Appendix A is added to the Plan to read as set forth in Attachment A
of this Amendment.

 

5



--------------------------------------------------------------------------------

17. A new Appendix B is added to the Plan to read as set forth in Attachment B
of this Amendment.

 

18. Minor corrections to the Plan necessary to carry forth the above amendments,
including re-alphabetizing and renumbering the defined terms in Article II to
reflect changes thereto, and corrections to cross-references affected by these
amendments, shall be made as necessary after applying the foregoing amendments.

 

THE PEPSI BOTTLING GROUP, INC. By:   /s/ John L. Berisford   John L. Berisford
Title:   Senior Vice President of Human Resources Date:   2/19/2010

 

LAW DEPARTMENT APPROVAL: By:   /s/ Christine Morace  

The Pepsi Bottling Group, Inc.

Law Department

 

Consented to and approved by:

 

PEPSICO, INC.

By:   /s/ Cynthia M. Trudell   Cynthia M. Trudell Title:  

Senior Vice President and

Chief Personnel Officer

Date:   2/18/2010

LAW DEPARTMENT APPROVAL: By:   /s/ Christopher Bellanca   PepsiCo, Inc. Law
Department

 

6



--------------------------------------------------------------------------------

Attachment A

“APPENDIX ARTICLE A

Participating Employers

The following members of the PepsiCo/PBG Organization have been designated as
Employers as of December 31, 2009:

Pepsi Bottling Group, Inc. (PBG)

Bottling Group Holdings, Inc. (BGH)

Pepsi Bottling Group Global Finance LLC

International Bottlers Management Co LLC

C&I Leasing, Inc.

Woodlands Insurance Co.

Gray Bern Holdings, Inc.

Newbern Transport Corporation

Bottling Group LLC (BGLLC)

PBG Michigan LLC

Hillwood Bottling LLC

Grayhawk Leasing LLC”

 

7



--------------------------------------------------------------------------------

Attachment B

“APPENDIX ARTICLE B

Special Provisions Related to the Merger of

The Pepsi Bottling Group and PepsiAmericas, Inc.

into the Pepsi-Cola Metropolitan Bottling Company. Inc.

B.I Purpose and Effect. The purpose of this Article is to provide for a “home
plan rules” approach for employees who move between, or are newly hired by, a
“PepsiCo Business,” a “PAS Business” or a “PBG Business” (each as defined below)
following the merger of The Pepsi Bottling Group, Inc. and PepsiAmericas, Inc.
into the Pepsi-Cola Metropolitan Bottling Company, Inc., a wholly owned
subsidiary of the Company. The provisions of this Article govern over the
provisions of the main Plan document that may conflict or be inconsistent with
the provisions of this Article, except as otherwise provided herein. This
Article is effective as of the Effective Time (as defined in Article II).

B.2 Definitions. The definitions listed below apply for purposes of this Article
B. Any other defined term used herein shall have the meaning applied to that
term under the main portion of the Plan document.

(a) “PAS Business” means each Employer, division of an Employer or other
organization subdivision of an Employer that the Company classifies as part of
the PepsiAmericas business.

(b) “PBG Business” means each Employer, division of an Employer or other
organization subdivision of an Employer that the Company classifies as part of
the Pepsi Bottling Group business.

(c) “PepsiCo Business” means each Employer, division of an Employer or other
organization subdivision of an Employer that the Company classifies as part of
the PepsiCo business.

B.3 Participating Employers. A PBG Business shall be a Participating Employer if
it is identified as such in Appendix Article A. PepsiCo Businesses and PAS
Businesses are not Participating Employers, except with respect to an employee
who is hired by a PepsiCo Business or PAS Business on or after the Effective
Time and who is an Executive immediately before such date of hire.

B.4 Eligibility to Participate. An individual who is hired by a PBG Business
that is a Participating Employer after the Effective Time shall be eligible to
participate in the Plan upon satisfying the Plan’s eligibility requirements (and
shall not be eligible to participate in the non-qualified defined contribution
plan of another member of the PepsiCo/PBG Organization), to the same extent that
he would have been eligible to participate had his date

 

8



--------------------------------------------------------------------------------

of hire occurred prior to the Effective Time, unless he was employed by a member
of the PepsiCo/PBG Organization that is not a PBG Business immediately before
such date of hire with a PBG Business. Employees of a PepsiCo Business and PAS
Business are ineligible to participate in this Plan, except that an individual
who is hired by a PepsiCo Business or PAS Business on or after the Effective
Time, and who is an Executive immediately before such date of hire, shall be
eligible to continue participating in this Plan for so long as he is
continuously employed by a member of the PepsiCo/PBG Organization, to the same
extent as if he had remained an Executive.

B.5 No Special Rights. Nothing in this Article is intended as an exception to
the Plan’s prohibition on new Participants after December 31, 2010 in
Section 3.5, or to the prohibition on deferrals of Base Compensation or Bonus
Compensation otherwise payable after December 31, 2010 in Section 4.1(d), or as
a conferral of any other rights under the Plan not specifically authorized
herein.”

 

9



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

PBG

EXECUTIVE INCOME DEFERRAL PROGRAM

(2009 RESTATEMENT)

The Pepsi Bottling Group, Inc. (the “Company”) established the PBG Executive
Income Deferral Program (the “Plan”) to permit Eligible Executives to defer base
pay and certain other compensation under its executive compensation programs.
The Plan was originally adopted effective as of April 7, 1999. Thereafter, the
Plan was amended and restated in its entirety effective as of October 11, 2000
(subject to other specific effective dates set forth therein). The Plan was
further amended and restated effective January 1, 2009 (the “2009 Restatement”)
to comply with Section 409A of the Internal Revenue Code. The 2009 Restatement
governs payment of contributions after 2004 and amounts that were not vested as
of December 31,2004.

The Company now desires to amend the 2009 Restatement to clarify that subsequent
elections regarding the time and form of payment are available only to
participants who are active employees.

NOW, THEREFORE, Section 4.5(b) of the Plan is hereby amended, effective as of
January 1, 2009, to read in its entirety as follows:

(b) Requirements for Second Look Elections. A Second Look Election must comply
with all of the following requirements:

(1) If a Participant’s initial election specified payment based on a Specific
Payment Date, the Participant may only make a Second Look Election if the
election is made at least twelve months before the Participant’s original
Specific Payment Date. In addition, in this case the Participant’s Second Look
Election must delay the payment of the Participant’s deferral to a new Specific
Payment Date that is at least 5 years after the original Specific Payment Date.

(2) A Second Look Election will not be effective until twelve months after it is
made.

(3) A Separation from Service may not be specified as the payout date resulting
from a Second Look Election.

(4) A Participant may make only one Second Look Election for each individual
deferral, and all Second Look Elections must comply with all of the requirements
of this Section 4.5.



--------------------------------------------------------------------------------

(5) A Participant who changes the form of his or her payment election from lump
sum to installments will be subject to the provisions of the Plan regarding
installment payment elections in Section 4.4, and such installment payments must
begin no earlier than 5 years after when the lump sum payment would have been
paid based upon the Participant’s initial election.

(6) If a Participant’s initial election specified payment in the form of
installments and the Participant wants to elect installment payments over a
greater number of years, the election will be subject to the provisions of the
Plan regarding installment payment elections in Section 4.4, and the first
payment date of the new installment payment schedule must be no earlier than 5
years after the first payment date that applied under the Participant’s initial
installment election.

(7) If a Participant’s initial election specified payment in the form of
installments and the Participant wants to elect instead payment in a lump sum,
the earliest payment date of the lump sum must be no earlier than five years
after the first payment date that applied under the Participant’s initial
installment election.

(8) For purposes of this section, all of a Participant’s installment payments
related to a specific deferral election shall be treated as a single payment.

(9) A Second Look Election may be made only by a Participant who is an active
employee of an Employer.

A Second Look Election will be void and payment will be made based on the
Participant’s original election under Sections 4.3 and 4.4 if all of the
provisions of the foregoing Paragraphs of this subsection are not satisfied in
full. However, if a Participant’s Second Look Election becomes effective in
accordance with the provisions of this subsection, the Participant’s original
election shall be superseded (including the Specific Payment Date specified
therein), and this original election shall not be taken into account with
respect to the deferral that is subject to the Second Look Election.

 

- 2 -



--------------------------------------------------------------------------------

This First Amendment is hereby adopted and approved by the Company’s duly
authorized officer this 23rd day of December, 2009.

 

THE PEPSI BOTTLING GROUP, INC. By:   /s/ John Berisford Name:   John Berisford
Title:   SVP Human Resources

 

LAW DEPARTMENT APPROVAL By:   /s/ Christine Morace Name:   Christine Morace
Title:   Senior Counsel

 

- 3 -